Appeal by defendant from a judgment of the County Court, Nassau County (Delin, J.), rendered July 21, 1983, convicting him of burglary in the third degree and grand larceny in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of defendant’s pretrial motion as sought suppression of identification testimony and certain pretrial statements.
Judgment affirmed.
There was probable cause to arrest defendant, the lineup procedure was not suggestive, and defendant made a knowing and intelligent waiver of his Miranda rights. We have considered defendant’s remaining contentions and find them to be without merit. Titone, J. P., Mangano, Weinstein and Kunzeman, JJ., concur.